Title: To Benjamin Franklin from Francis Hopkinson, [27 March 1783]
From: Hopkinson, Francis
To: Franklin, Benjamin


My ever dear Friend[March 27, 1783]
To be noticed by the Great is an Honour but to enjoy the Friendship of the Good is more than Honour—it is Happiness. I was much gratified by your kind Letter per Capt. Barney, & thank you for the Premiere Livraison of the Encyclopédie. But you have not informed me in what Manner I shall make Payment for them. The Sum total is larger than I could have ventur’d on at Once; but as the Publications will be in annual Portions, I suppose the Payments will be so too:—which will bring the Matter within the Compass of my Abilities: But I wish to know what is expected from the Subscribers.—
A Vessel arrived here a few Days ago Express from Cadis, with Letters from the Marquis Fayette announcing Peace to all the World. This has diffused general Joy thro’ this suffering Country. Yet there are some who, tho’ they cannot be sorry for it with a good Grace, are nevertheless sorry. I mean those who have large Quantities of Goods on hand at War Prices. But if it should never rain till it suited every Individual’s Convenience the whole World would blow away in Dust. The Terms for America are unexceptionable. The boundary Lines of the United States, liberal & permanent. I have heard no Objections— Even long-sighted Politicians of the Grumbletonian Fraternity seem satisfied.
Blessings, like Misfortunes seldom come unaccompanied. I am told you intend to return & spend the Remainder of your Days at home. This will be a most agreeable Gratification to your Friends—to none more than me— America gave you Breath, you have repaid the Obligation by being so principally instrumental in giving her Peace, Liberty & Independence. Individuals will readily acknowledge how much the Public is indebted to you for your important Services; how far the Public will be found grateful is a Problem. The least I think that can be expected is that you may enjoy the Remainder of your Days in Ease & Honour.— The Official Dispatches respecting the Peace are look’d for every Day, and great Pageantry’s are preparing for the joyful Proclamation.—
You flatter my Vanity by approving of my Piece respecting the Trees— The Law was repealed & the Innocents saved from Slaughter.
I amused myself one snowy Day with devising a new Game at Cards. I enclose you a Copy of the Rules printed on the wrapping Paper of each Pack, & also a Couple of the Cards as a Sample. They are not so well executed as I could wish, but may serve for a first Essay. My Object was to make my Children dextrous & critical in spelling, & to give them a Knowledge of the Use of Letters in the Formation of Words. These Cards are getting into great Vogue.
My good Mother is well, & retains a most respectful & affectionate Regard for you, whom she considers as almost the only one of her Husband’s friends, who has extended any Regard to his Family.—
I have written many Letters to you, which I fear have miscarried. One in particular I am anxious about, in which I gave you a narritive at length of a most unhappy Circumstance—no less than a Combination to ruin me forever by some whom from my Youth up I had esteemed as my most confidential friends, & on whom I had without Remission conferr’d such Acts of Kindness as I was capable of.— You are no Stranger to the Feelings that must occur on such an Occasion.—
Adieu & be assured I am ever Your faithful & affectionate
Fr Hopkinson
 
Addressed: To the Honourable / Doctor Franklin / at / Passey

Endorsed: Not dated, but suppos’d to be about the 27th March 83
Notation: F. Hopkinson 27 March 1783
